Title: To James Madison from Maury & Latham, 6 October 1821
From: Maury & Latham
To: Madison, James


                
                    Sir,
                    Liverpool. 6th. October 1821
                
                Tobacco has been in good demand this week, particularly for the last three days & the sales are not far from 400 Hhds, chiefly Virginias, & at an advance of full ½ upon strips & ¼ upon leaf—holders are looking for a further advance of ¼ perhaps ½. & will probably be sparing sellers until then. The rise is owing to the continued accounts of short supplies this season, the expected arrival of the Mary & Susan without a full cargo, in corroboration, the partial loss of the Dariens cargo, & the recent accounts of the growing crops in Virga. not being very favourable. These circumstances have had much effect upon both holders & buyers, & should the London market become equally good, we may expect that the present prices will be fully maintained, & probably advanced upon ½ should the supplies prove really short—we quote strips @ 3½ a 6½–& 6¾–leaf 2¾ a 7½.
                The average price of wheat for the week ending the 29th ulto is 70/7 ⅌ Qr. Should it equal 67/ for the next six weeks, (not improbable) the ports will open to British America. They are not likely to open to the United States this year. Old Wheat is steady @ 12/ @ 13/6. Flour in bond is quite nominal @ 35/–38/ but 30/ has been refused. Sour in bond would not bring 25/— but in fact, no enquiry. We are, respectfully yours
                
                    Maury & Latham
                
            